 TALLAKSONTallakson Ford,Inc.andAutomobile Drivers &Demonstrators,Local Union 882,affiliatedwiththeInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica, Independent.Case 19-CA-3364May 17, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn March 3, 1967, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.The complaint alleges in substance that Respon-dent violated Section 8(a)(1) and (5) of the Act byrefusing to recognize and bargain with the Union asthe representative of its employees; by failing andrefusing to assume and honor the collective-bar-gaining agreement which was in effect between theUnion and the predecessor company, Howard; byinstitutingunilateral changes in wage rates andbenefits applicable to employees in the appropriateunit;and by negotiating directly with the em-ployees, thereby bypassing the Union as their exclu-sive bargaining representative. The complaint alsoalleges that Respondent violated Section 8(a)(3) bydiscriminating in the hire of employeeWilliamPearson.The record discloses that for many years HowardMotor Company operated a Ford franchise dealer-'Unless indicated otherwise, all dates refer to 1966FORD, INC.503ship selling automobiles, trucks, and auto parts. Atthe same location it operated a service garage. Ablock and a half from this principal facility, Howardalso operated a used-car lot. For more than 25years,through a series of labor agreements,Howard extended recognition to the Union as thecollective-bargaining representative of a unit ofnew- and used-car salesmen.In 1965 Howard commenced negotiations to sellits business. As a result of the negotiations, Howardentered into a buy-sell agreement with Respondentthrough which Respondent agreed to purchase thephysical assets, stock of parts, and other trade as-sets of Howard, but not the accounts receivable orused-car inventory. Respondent did not assume thedebts,contractualobligations,or liabilitiesofHoward. Howard's franchise was terminated byFord Motor Company on February 13, 1966.' Ef-fectiveFebruary 14,Respondentreceivedafranchise from Ford to sell Ford automobiles,trucks, and parts, and commenced operations as aFord franchise dealer.When Howard terminated operations on Februa-ry 13, it employed approximately 50 employees inthe operation of its service garage, parts depart-ment, and office facilities. The bargaining unit in-volved herein consisted of nine salesmen. OnFebruary 14 Respondent commenced business withall of Howard's approximately 50 nonsales person-nel, except Howard's office manager, 2 mechanics,and 1 service employee. Apparently, Respondentstartedoperationswith a staff of about eightsalesmen of whom three had been employed byHoward. Thus, except for the composition of thebargainingunit involved herein, the businessremained substantially the same. With regard to theUnion's numerical status in the salesmen's unit, theparties stipulated that on and after February 14,1966, theUnion represented three or foursalesmen, but did not represent a majority of thesales personnel employed by Respondent.In selecting its sales force Respondent met in lateJanuary with Howard. At this meeting, Respondentwas given access to the personnel records and in-dividual sales production records of each Howardsalesman then employed. Thereafter, Respondentconducted interviews with a majority of Howard'ssalesmen. During these interviews Respondent ex-plained to each the proposed terms of commissions,bonuses, and employment. Employees Gehrig andBates, who accepted employment with Respondent,were informed that their compensation or commis-sion schedule would be modified from that in effect171 NLRB No. 67 504DECISIONSOF NATIONALLABOR RELATIONS BOARDunder the agreement between Howard and theUnion, and Gehrig was further informed thatRespondent would be "nonunion" with respect tosalesmen. The record shows that under Respon-dent, unlike under Howard, both Gehrig and Batesreceived a paid vacation, a Christmas bonus, andmedical insurance, and were provided with apayroll saving plan. However, Respondent providedno pension plan for salesmen whereas such a planwas provided under the agreement betweenHoward and the Union. Respondent also modifiedthe hours of work after commencing operations.Respondent concedes that it did not consult withtheUnion concerning changes in compensation,pensions, and hours of work.OnFebruary 11,afterHoward'sgeneralmanager, Richard Deahl, had been engaged for thesame position with Respondent, he told employeeWilliam Pearson, the only alleged 8(a)(3), that hehad arranged for Pearson to go to work withRespondent. At this time Deahl showed Pearson awritten document containing details of the compen-sation schedule, hours of work, and fringe benefitswhich would be in effect under Respondent Deahlfurther informed Pearson that Respondent was notgoing to recognize the Union, or operate underunion wages, hours, or working conditions. Pearsonelected not to accept work with Respondent.On March 29, 1966, the Union informed Respon-dent that it was bound by Howard's agreement withtheUnion, and demanded that Respondent paypension premiums required by the contract Thefollowing day Respondent rejected the Union'sclaim that it was bound by the contract betweenHoward and the Union.The Trial Examiner held that Respondent was asuccessor to Howard, since he concluded that butfor antiunion considerations the composition of thebargaining unit would have remained substantiallythe same. As part of the antiunion considerations,the Trial Examiner found that Respondent unlaw-fully conditioned its offer of employment to em-ployee Pearson in violation of Section 8(a)(3) ofthe Act. We find merit in Respondent's exceptionsto these findings.Among the central factors in a successorshipquestion is the new employer's relationship to theold employer's work force.' Here, the parties stipu-lated that the Union has never represented amajority of Respondent's sales personnel and therecord further shows that a majority of Respon-dent's sales employees had never worked forHoward. Only a minority of Howard's employees inthe appropriate unit continued in the employ ofRespondent, and they were selected solely on thebasis of their past performance without regard tounion considerations. Indeed, the General Counseldid not even allege a discriminatory motive inRespondent's selection of a sales force Nor doesthe record support the Trial Examiner's finding thatRespondent unlawfully conditioned its offer of em-ployment to Pearson upon his withdrawal from theUnion. Rather, the evidence indicates that Pearsonwas offered employment by Respondent but electednot to accept only because he feared that he mightlose his pension rights. Accordingly, there is nobasis for the Trial Examiner's conclusion that thecomposition of the bargaining unit would haveremained the same, except for the Respondent'shostility to the Union.Under the above circumstances, we concludethat Respondent did not violate the Act as alleged.Inasmuch as Pearson rejected the offer of employ-ment for his own reasons, Respondent did not dis-criminateagainsthim in violation of Section8(a)(3) and (1) of the Act. And since as a result ofthe nondiscriminatory selection of employees byRespondent, a majority of its employees in the unitinvolved had never worked for Howard, Respon-dent is not a successor as to that unit, and was notobligated to bargain with the Union, which con-cededly did not enjoy majority status.' Accordingly,Respondent did not violate Section 8(a)(5) and (1)by refusing to bargain with the Union. We shalltherefore dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'CfN L R B v Stepp's Friendly Ford Inc, 338F 3d 833 (C A 9), enfdin part 141 NLRB 1065' In view ofour findings herein,we need not pass upon other findings ofthe Trial Examiner to which Respondent has exceptedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: Upon an ini-tial charge filed on April 7, 1966, and an amendedcharge filed on August 5, 1966, by AutomobileDrivers& Demonstrators, Local Union 882, af-filiatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpersof America, Independent, hereinafter called theUnion, the Regional Director of the National Labor2Thomas Cadillac, Inc,170 NLRB 884 TALLAKSONRelationsBoard for Region 19,on August 10,1966, issued a complaint and notice of hearing al-leging violations of Section 8(a)(1) and(5) of theNationalLaborRelationsAct,asamended,hereinafter called the Act.Thereafter,on Sep-tember 21,1966, the Regional Director issued anamendment to the complaint alleging violations ofSection 8(a)(1), (3), and(5) of the Act.Pursuant to notice,a hearing was held before meat Seattle,Washington,on October19, 1966. Allparties were represented at the hearing and wereafforded full opportunity to be heard,to introducerelevant evidence,to present oral argument, and tofilebriefs with me.The parties waived oral argu-ment and on December 12 filed briefs with me.Upon consideration of the entire record and thebriefs of the parties,and upon my observation ofthe witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTallakson Ford,Inc., is aDelaware corporationwith its principal place of business at 811 N.E. 45thStreet, Seattle,Washington, where it is, and hasbeen at all times material herein,engaged in thesale and servicing of automotive vehicles.Since February 14, 1966,' and at all relevanttimes thereafter, the Respondent, in the course andconduct of its business operations,has purchasedand caused to be transported and delivered to itsplace of business in Seattle, Washington, directlyfrom States of the United States other than theState of Washington, Ford automotive vehicles,parts, accessories, and other goods and materialsvalued in excess of $100,000. During the sameperiod, the Respondent realized from its aforesaidbusiness operations a gross income in excess of$500,000.Howard Motor Company, Inc., hereinafter calledHoward, has been at all relevant times a Washing-ton corporation which, prior to February 14, had itsprincipal place of business at 811 N.E. 45th Street,Seattle,Washington, and which prior to February14 was engaged in the sale and servicing of Fordautomotive vehicles and parts. During the 12-month period preceding February 14, Howard, inthe course and conduct of its business operations,purchased and caused to be transported anddelivered to its place of business in Seattle,Washington, from States in the United States otherthan the State of Washington, Ford automotivevehicles and parts and other goods and materialsvalued in excess of$100,000.During the sameperiod,Howard provided automotive repair ser-All dates refer to the calendar year 1966, unless otherwise specificallynotedInterrelated to the negotiations was the emergence of Respondent as acorporate entity Roger Tallakson was selected as Respondent's presidentand he now serves in that capacity under a contract of employment withthe dealer development division of Ford Motor Company, which controlsFORD, INC.505vices and sold and distributed automotive vehicles,parts, accessories, and other goods and materials,realizing therefrom a gross income in excess of$500,000.Upon these admitted facts, I find that at all timesmaterialherein the Respondent and Howard havebeen employers engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDAutomobileDrivers& Demonstrators, LocalUnion882,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, Indepen-dent, is admitted to be a labor organization withinthe meaningof Section 2(5) of the Act, and I sofind.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe principalissuepresented is whether Respon-dent is the legal successor of Howard, and, as such,is obligated under the Act to honor the labor agree-ment between Howard and the Union covering au-tomobile and truck sales personnel, and to recog-nize and bargain with the Union concerning thewages, hours, and terms and conditions of employ-ment of the salesmen.Additionally, there is presented the further issueswhether (a) Respondent unlawfully bypassed theUnion and instituted unilateral changes in wagesand benefits of the sales personnel; and (b)Respondent unlawfully conditioned the employ-ment of William Pearson upon his withdrawal fromthe Union.B.Pertinent Facts1.The operations of HowardFor a period of many years Howard Motor Com-pany, Inc., operated a Ford franchise dealership onthe premises situated at 811 N.E. 45th Street, inSeattle,Washington, where, during pertinent times,as found above, Howard sold Ford automobiles,trucks, and automotive parts. Additionally, at the811 N.E. 45th Street location it operated a servicegarage. Some block and a half from this principalfacility, Howard also operated a used-car lot.2.Respondent secures franchiseIn 1965 Howard commenced negotiations to sellits business. As a result of the negotiations, Howardentered into a buy-sell agreement with Respondent2the preferred or voting stock of Respondent, and which, through Respon-dent's hoard of directors, has ultimate managerial authority over Respon-dent's operations From operating profits, Roger Tallakson has the right toredeem the preferred stock, and ultimately to assume tull ownership of thefranchise 506DECISIONS OF NATIONALthrough which Respondent agreed to purchase thephysical assets, stock of parts, and other trade as-sets of Howard, but not the accounts receivable orused-car inventory of Howard. Under the buy-sellagreement,Respondent assumed none of the debts,contractual obligations, or liabilities of Howard.Through mutual understanding between Howardand Ford Motor Company, the franchise of Howardto sell Ford automotive units and parts was ter-minated, effective February 13, 1966. As a con-comitant aspect of these transactions, Respondentreceived from the Ford Motor Companya franchiseto sell Ford automotive trucks and parts, effectiveFebruary 14. There wasno transferdirectly fromHoward to Respondent of the Howard franchise.3.Respondent commences operationsOn February 14 Respondent commenced opera-tions as a Ford franchise dealer at the former loca-tion of Howard situated at 811 N.E. 45th Street inSeattle.As stipulated by the parties, at all timessince February 14, Respondent has been engaged insubstantially the same operations as those con-ducted by Howard at said location. Like Howard,Respondent sells used cars, but, having reached noagreement with Howard concerning the purchase ofHoward's inventory of used cars, Respondent didnot commence to operate this phase of its businessfrom the Howard used-car lot. However, Respon-dent obtained,through lease from a separate lessor,land continuousto the 811 N.E. 45th Streetpremises.This newly leased area-approximatelyone-third the size of the former Howard premises at811 N.E. 45th Street-was used by Respondent toexpand its service facilities, store new automotiveunits, and to operate its used-car facility.For a period of nearly 3 weeks following Februa-ry 14, Howard operated its used-car lot, disposingof its used-car inventory.4.Howard's collective-bargaining historya.The employee complementWhen it terminated business on February 13,Howard employed approximately 50 employees inthe operation of its service garage, parts depart-ment, and office facilities. Similarly, on February13, Howard employed nine salesmen,including twoused-car salesmen.b.The collective-bargaining agreementsIn effect on February 13 were collective-bargain-ing agreements between Howard and labor or-ganizations covering various units of Howard's em-ployees, including mechanics, painters, lubricationmen, and, of direct significance herein,salesmen.Although the Union had never been certified by theBoard as the collective-bargaining representative ofLABOR RELATIONS BOARDHoward's salesmen,for more than 25 years througha series of labor agreements,Howard had extendedrecognition to the Union as the collective-bargain-ing representative of all of its retail salesmen ofnew- and used-motor vehicles.The latest in this se-riesof agreements,a 1-year agreement effectivefrom May 1, 1964,throughApril 30,1965, had, byitsterms,automatically renewed itself throughfailure of the parties thereto to serve notice ofmodification or termination.The agreement con-tained provisions governing,inter alia,the compen-sation,hours of employment,pension,and healthand welfare benefits of employees.It contained alsoprovisions for grievance and arbitration.5.Respondent's labor relationsa.The nonsales personnelWhen it commenced operations on February 14,Respondent continued in its employ all of Howard'sapproximately50nonsalespersonnelexceptHoward's office manager, 2 mechanics, and a ser-vice employee. Soon after February 14, however,the former Howard parts manager and two officeemployees were terminated.b.Tallakson apprisedof Howardlabor agreementsAt a meeting in late January or early February,Roger Tallakson discussedwith LarryHoward, pre-sident of Howard,the collective-bargaining agree-ment under which Howard had recognized variouslabor organizations. Tallakson was aware, specifi-cally, of theexistenceof the collective-bargainingagreementbetween Howard and the Union.c.The demands for recognitionSoon after Respondent commenced operations,representativesof fivelabor organizations whichwerepartiestocontractscoveringunitsofHoward'semployeesmetwithTallaksonandrequestedrecognition.TheUnionwasnotrepresented at this meeting. These labor organiza-tions had contractual relations with the automotiveemployers council, a representative of automobiledealers in the greater Seattle area, of which, inFebruary,Respondentwasnotamember.DiscussedatthemeetingwasRespondent'swillingnessto accordrecognition to the variouslabor organizations represented at the meeting.Thiswas to be accomplished by Respondentbecoming a member of the automotive council andby thereafter adopting the existing labor agree-ments of the council. Tallakson soon thereaftersought from Respondent's board of directors, andinMarch was granted, permission to join the coun-cil.Respondent thereafter became a member of thecouncil. TALLAKSONFORD,INC.507The council has no authority on behalf of itsmembers to consummate agreementswith theUnion.Respondent was notapproached by theUnion concerning recognition or bargaining, but onMarch 29 Respondent received a letter from theUnion calling to Respondent'sattention Respon-dent's failure to pay pension premiums on behalf ofitsemployees working under the Union's jurisdic-tion.Moreover,in itsMarch 29 letter, the Unioncontended that the Respondent was bound by theterms of the agreement between the Union andHoward, dated June 2, 1964. The Union offered tomeet with Respondent to discuss the issues raisedby itsletter.d.Recognition of Union declinedOn March 30, Respondent sent to the Union thefollowing letter:Please be advised that Tallakson Ford Inc.does not have a contract with Local 882 Inter-national Brotherhood of Teamsters.Tallakson Ford Inc., being a new Corpora-tion did not assume any contractual obligationsor liabilities of Howard Motor Company.6.Changes affected in sales forcea.Sales personnel selectedIn the meantime,in late January,Roger Tallak-son had met with Larry Howard, president ofHoward,and with Howard'ssalesmanager andgeneralmanager. At this meeting Tallakson wasgiven accessto thepersonnelrecords and in-dividual sales production records of each Howardsalesman thenemployed.Thereafter,prior toJanuary 14,Respondent'ssalesmanager,HuckTrudell, conducted interviews with some of theHowardsalesmen.Additionally, an analysis of thepersonnel and sales records of each of Howard'ssalesmenwas made by Tallakson and Trudell.Together they made a judgment as to the potentialof each of them.Respondent employed four formerHoward salesmen,one of whom did not report towork until on or about February 21. Three Howardsalesmen were not interviewed,were not offeredemployment by Respondent,and were not inHoward'semploy on February 13 when Howardceased operations.Allnew and used automobile and trucksalesmen employed by Respondent at its Seat-tle,Washington automobile and truck salesestablishment, excluding supervisors as definedin the Act.c.Modificationsaffectedin compensation and termsof employmentAs found above, coincident to determining theirsuitability for employment, Huck Trudell, Respon-dent's general salesmanager, interviewed six em-ployees of Howard. These interviews transpired afew days prior to February 14.Concerning these interviews, Roger Tallaksontestified:Q.When you interviewed these prospectiveemployees or directed that they be inter-viewed, did you explain to them your proposedtermsofcommissionsandemployment,bonuses and so on?A. Yes.In interviewing Howard employees James Gehrigand DavidBates,Trudell informed them that theircompensation or commission schedule would bemodified from that in effect under the agreementbetween Howard and the Union, and he furthertold Bates that Bates would receive a paid vacationand a Christmas bonus. Trudell informed GehrigthatRespondentwould be "non-union" withrespect tosalesmen.Both Gehrig and Bates becameemployees of Respondent on February 14, andunderRespondent, unlike under Howard, eachreceived a paid vacation, a Christmas bonus, medi-cal insurance,and were provided with a payroll sav-ing plan.'Additionally, Roger Tallakson credibly testifiedthatRespondent provided no pension plan forsalesmen,whereas, as found above, one is providedunder the agreement between Howard and theUnion.Tallakson further credibly testified thatsoonafter commencing operations he modified thehours of work effective under the union agreement.He conceded in his testimony that he did not con-sultwith the Union concerning these changes inpensions andhours of work.7.The conditional "hire" of William Pearsona.Terms ofcontinued employment explainedb.The Union's numerical status inthe unitThe partiesstipulatedthat on February 14 theUnion represented three orfour of Respondent'ssales employees,but did notrepresenta majority ofemployees in the appropriatecollective-bargainingunit which theRespondentconcedes is comprisedof.Roger Tallakson testified that Richard Deahl,Howard's general manager,entered Respondent'semploy on February 14 when Respondent com-menced operations.Deahl had been consultedearlier with respect to assuming this position and onor about February 7 indicated his acceptance toTallakson.'A composite of statements in their affidavits,received in evidence bystipulation of the parties, so establishes 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam Pearson, who had been in Howard's em-ploy for 27 years, testified that he had conversedwith Deahl prior to the transition of operations, andrequested Deahl to arrange for his continued em-ployment by Respondent. Thereafter, on February11,Deahl called Pearson to his office and toldPearson that he had arranged for Pearson to go towork with Respondent, and instructed Pearson,through consultation with the Union, to secure hispension rights so that he could withdraw from theUnion, take a few days off, and commence workagain in Respondent's employ.Thereupon Deahl showed Pearson a writtendocument containing details of the com ensationschedule, hours of work, and fringe benefits whichwould be in effect for salesmen when Respondentcommenced operations. Deahl assured Pearson thathe would "do well" under the arrangement Deahlfurther informed Pearson that Respondent was notgoing to recognize the Union, or operate underunion wages, hours, or working conditions.b.Pearson's duties under HowardPearson had been employed by Howard as aused-car salesman In addition to his sales duties, hewas required to oversee the operations of the used-car lot including the work of the two lot boys. Forthese additional duties, he received $200 in excessof his earned commissions. With respect to his du-ties at the used-car lot, Pearson testified that he hadno authority to hire or discharge employees withoutthe permission of Howard. Pearson made prelimi-nary appraisals of automobiles offered for trade,but his appraisals were subject to the approval andmodification of the sales manager. Pearson workedon the lot with another used-car salesman, but hadno authority over him.cPearson's pension rightsWith respect to his union pension rights, Pearsontestified that he had qualified for a pension, but hefurther testified that he "assumed" that if hewithdrew from the Union and was not thereafteremployed by a "union firm," he would not be eligi-ble for his pension. He testified further that hedesired to continue to be employed after Howardhad ceased business, but that he wanted to protecthis pension interests by working under union condi-tions. He testified that he elected not to go to workforRespondent because he feared that he mightlose his pension by doing so.ConclusionsThe General Counsel contends that as the suc-cessor toHoward Respondent became legallyobligated upon commencing operations to honorthe labor agreement in effect between the Unionand Howard governing the terms and conditions ofemployment of automotive salesmen.Respondent denies that it incurred this obliga-tion. Initially, it notes that it assumed none ofHoward's contractual liabilities, and further assertsthat the Union was never certified as the collective-bargaining representative of Howard'ssalesmen.But additionally,and more significantly,relyingupon the decision inN.L.R.B. v. John Stepp'sFriendlyFord,Inc.,338F.2d 833 (C.A. 9),Respondent contends,in essence,that the unit inwhich the Union seeks to enforce its rights as col-lective-bargaining agent is one in which the Unionhas not,since the change of ownership, com-manded majority status, and is one whose composi-tion had become so substantially modified as of thedate of operational transition as to be, in character,an entirely new unit.Contrary to Respondent, it was not relieved of itsobligation to bargain with the Union solely becauseitdid not assume any of Howard's contractual lia-bilities.SeeJohnson ReadyMix Co ,142 NLRB437; ChemrockCorporation,151 NLRB 1074. Noris the absence of a Board certification of the Uniona decisive factor in light of thehistory ofbargainingbetween Howard and the Union,during which timethe Union was accorded recognition under a con-tract containing a union-security clause; and infurther light of the validity of that agreement whenRespondent commenced operations See, e g., K B.& J. Young's Super Markets,Inc.,157 NLRB 271.As Respondent continued substantially the sameoperations, in the same employing industry,essen-tiallyinthe same location,sellingthesameproducts, and performing the same services, thequestion at issue narrows to that presented in theSteppcase,namely, whether:... the new owner may rationally be said insubstance,as to the unit in question,to havetaken over and succeeded to his predecessor'semployees.From a careful analysis oftheSteppdecision,there emerges a threshold distinction betweenSteppand the case at bar,which,in the ultimate, disposesof the successorship issue favorably to the GeneralCounsel.InStepp,the court specifically observed that,with respect to the change in employee personnelwhich occurred under the changed ownership,neither the employer'sgood faith nor its desire toavoid the effect of the outstanding certification wasbeing challenged.Here, contrarytoStepp,there ispersuasive evidence that antiunion considerationsdictated the selection of personnel to comprise theunit under Respondent's ownership.Thus, from an analysis of the uncontestedevidence of record,there is established a deter-mination on Respondent's part,reached prior tothe change in ownership,not to recognize theUnion as the representative of its potential salesforce, because it was President Tallakson's inten-tion not to be bound by union conditions governingcompensation,hoursof operation, and fringebenefitsof salesmen.Thispredetermination is TALLAKSONFORD, INC.established by Tallakson himself, who testified atthe hearing:Ididn't want to recognize them [the Union]. Ididn't feel that they were any asset to asalesman and they governed the hours of open-ing, and the rest of the dealers in the area werebasically nonunion.The decision of Respondent to operate underterms and conditions different from those in effectunder the Howard contract is too clearly revealedby the record testimony and evidence, as abovefound, to require extensive discussion. Suffice tofind, the outline, given the salesmen interviewed ofcompensation and benefits to be effective underRespondent's operation, described terms of em-ployment so at variance with those in effect underthe Union's agreement, as to render explicit to allwhat Trudell verbally communicated to Gehrig andwhat Richard Deahl disclosed to William Pearson,'namely that Respondent was going to operate on a"nonunion" basis.In context of these pronouncements, an inferenceiswholly warranted that, with respect to the sixHoward salesmen interviewed by Respondentpreparatory to commencing operations, Respon-dentdemanded,atleastimplicity,theirforebearance from union terms and conditions, as acondition of their future employment by Respon-dent.This is not to find that qualification factors weregiven no weight in the selection process. I find theywere.However, these became operative factorsonly in the event the interviewee revealed hiswillingness to accept employment under the "nonu-nion" conditions projected by Respondent. Thus,Respondent effectively, if not explicity, eliminatedfrom its screening process all candidates, howeverqualified,who would agree to work only underunion conditions.This conclusion is most graphically establishedthrough the experiences ofWilliamPearson,whom-judging from Tallakson's testimony-theRespondent found fully employable under itsqualificationstandards. The record establishes that,however disguised by verbal nuances, Respondentoffered Pearson employment on the condition thathe withdraw from the Union. I find, contrary toRespondent, that Pearson declined this offer fullyrealizing that it was conditioned in the manneraforesaid, and out of an overriding trepidation overthe effects of his acceptance upon his pensionrights for which he had so long labored. I fiend thatby so conditioning its offer of employment to Wil-liam Pearson, Respondent independently violatedSection 8(a)(3) of the Act,5 and, in context of' I find no warrant for concluding that Pearson was a supervisor ofHoward or was being offered a supervisory job in Respondent's used-caroperationsAdditionally, I find the record establishes Richard Deahl'sagency relationship to Respondent in offering Pearson employment suffi-cient, in this respect,to render Respondent accountable for Deahl's state-ments andactions509findingshereinaftermade, additionally violatedSection 8(a)(5) of the Act.In light of the antiunion considerations whichmanifestly influenced the Respondent's ultimatechoice of sales personnel, it may not be found, as inStepp,that the changed characteristic of the unitderived from a process of selection based solelyupon objective qualification factors. Rather, thiscase is more nearly analogous to the recent deci-sion of the Board in K. B. & J.Young's Super Mar-kets, Inc.,157 NLRB 271. InYoung,the Boardfound a successorship notwithstanding all of thepersonnel comprising the unit had been dischargedprior to the company's assumption of ownership. InYoung,as in the instant case, there had been nocertification of the union, and there remained in ef-fect an unexpired term of the collective-bargainingagreement between the predecessor employer andthe union seeking recognition. InYoung,similar tothe case at bar, the complaint alleged, and the trier offactfound, independent violations of Section8(a)(3) flowing from the termination of specific in-dividuals.However, inYoung,unlike the instantcase, the complaint alleged, and the Trial Examinertherein found that, the entire unit of employees hadbeen terminated for discriminatory reasons. Con-cluding that the selection of personnel was accom-plished in furtherance of the company's desire toavoid recognizing and bargaining with the unionunder the unexpired collective-bargaining agree-ment, the Board, inYoungfound that Section8(a)(1) and (5) of the Act had been violated by thecompany's refusal to accord recognition to theunion, and to bargain collectively with it.6Upon a distillation of the Board's decision inYoung,Iconclude and find that, in cases whereinsuccessorship is in issue, when personnel selectionsin an appropriate unit have been predicated uponantiunion considerations, and when the modifiedcomposition of the unit is the only change of sub-stance, aside from changed ownership, wrought bythe sale of a business enterprise, the new owner ofthe enterprise becomes, in law, a successor withresultant obligations to recognize and bargain withthe labor organization which had been accordedrecognition under the collective-bargaining agree-ment of the predecessor company.In context of the foregoing, I find that Respon-dent became the legal successor of Howard andthereby incurred the obligation under the Act torecognize and bargain collectively with the Unionconcerning terms and conditions of employment ofautomotive salesmen. Additionally, I find that assuccessor to Howard Respondent was obligatedunder the Act at all times on and after February 14Ptastckt Aircraft Corporation,123 NLRB 348, 372, enfd 280 F 2d 275,petitionfor review denied 316 F 2d 239 (C A 3), cert denied 364 U S933 and 375 U S 827The Board found it unnecessary to pass upon the question of whether,as found by the Trial Examiner, the company violated Section 8(a)(5) ofthe Act by failing and refusing to honor its predecessor's collective-bar-gaining agreement 510DECISIONSOF NATIONALLABOR RELATIONS BOARDto honor the collective-bargaining agreement ofHoward. I find no warrant on this record, in light ofRespondent's prior knowledge of the existence ofthe agreement and its calculated effort to evade theagreement's reach and effect, to relieve it of thisduty. Cf.N.L.R.B. v John Stepp's Friendly Ford,Inc.,338 F.2d 833 (C.A. 9); K.B.& J. Young'sSuper Markets, Inc., supra.Additionally, I find that, without regard to itsobligation to honor the collective-bargaining agree-ment, and to recognize and bargain with the Union,theRespondentwas obligated under Section8(a)(1) and (5) of the Act to consult with theUnion concerning intended changes in compensa-tion and other terms and conditions of employmentbeforeannouncingand effectuating them.Chem-rock Corporation, supra.Ifind this to be so eventhough the decision with respect to these wages andbenefits was made prior to the February 14 changeof ownership and even through the announcementof these changed benefits was made during inter-views with Howard employees prior to the timethey entered upon Respondent's payroll. Thisobligation derived from the Union's unquestionedstatus, atthis point in time, as exclusive collective-bargaining agent of Howard's employees, whichstatus had its origin in the recognition accorded theUnion under its collective-bargaining agreementwithHoward, which contained a union-securityprovision; and from the rights which the salesmenhad as employees of Respondent, as the term "em-ployees" has been interpreted by the Board.Chem-rock Corporation, supra,1078, 1080. I find that bybypassing and failing to consult with the Union, bynegotiatingdirectly with the employees, and by in-stituting unilateral changes in the compensation,benefits, and other terms and conditions of employ-ment of the salesmen of Howard, Respondent vio-lated the Act.Chemrock Corporation, supra;seealsoMartinMariettaCorporation,United BrickDivision, and Acme Brick Company,159 NLRB 905.Iadditionally find, upon the record before merevealing a deliberate bypassing of the Union that,under theChemrockdecision, Section 8(a)(5) and(1) were jointly and severally violated.V.THE REMEDYHaving found the Respondent has engaged in andcontinues to engage in certain unfair labor prac-tices, itwillbe recommended that Respondentcease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.Having found that commencing on February 14,1966, Respondent became the legal successor toHoward and that it thereby became obligated tohonor the terms of the collective-bargaining agree-ment in effect between the Union and Howard; andhaving further found that commencing on February14, 1966, Respondent failed and refused to do so, Ishall recommend that it honor said agreement' andthat it recognize, and upon request, bargain collec-tively with the Union as the duly designated collec-tive-bargaining representative of its sales employeeswith respect to wages, hours, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.Make William Pearson whole for any loss of payhe may have suffered as a result of its refusal onFebruary 14, 1966, to employ him, by payment tohim of the sum of money which he would haveearned in the employ of Respondent, less his netearnings, if any, during the period in question. Thisbackpay shall be computed in accordance with theformula set forth in F.W. Woolworth Company, 90NLRB 289, together with interest at the rate of 6percent perannum, in accordance with the princi-ple ofIsis Plumbing & Heating Co.,138 NLRB 716.The issues of this proceeding did not directly en-compass, General Counsel does not seek, and I ac-cordingly make no recommendation concerning theemployment of, or backpay for, other employees ofHoward who were not employed by Respondent,effectiveFebruary 14, 1966. Accordingly, I shallnot recommend they be offered employment norrecommend the payment of backpay to them. Cf.Chemrock Corporation,151 NLRB 1074.CONCLUSIONS OF LAWIV.THE EFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection withRespondent's operations described in section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.1.Respondent and Howard have been at timesmaterial employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allnew- and used-automobile and trucksalesmen employed by the Respondent at its Seat-tle,Washington,automobileand truck salesestablishment, excluding supervisors as defined inthe Act constitute a unit appropriate for the pur-7N L R B v Gene Hyde d/b/a Hyde's Super Market,339 F 2d 568 (C A9), enfg 145 NLRB 1252, cfCascade Employers Association, inc.126NLRB 1014 TALLAKSON FORD, INC.511poses of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein, the Union hasbeen the exclusive bargaining representative of theemployees in the aforesaid unit within the meaningof Section 9(a) of the Act.5.By refusing to bargain with the Union, uponrequest, concerning the terms and conditions ofemployment of salesmen in the aforesaid bargainingunit; by unilaterally changing wages and other com-pensation of salesmen in the said unit without priornotice to, or consultation with, the Union; and bybypassing the Union and dealing directly with em-ployees concerning matters properly the subject ofcollective bargaining, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By refusing on and after February 14, 1966,to honor and apply the Union's collective-bargain-ing agreement then and thereafter in full force andeffect, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.By offering William A. Pearson employmentasa salesman in the collective-bargaining unitherein found appropriate for the purposes of collec-tive bargaining, and by conditioning his employ-ment in said unit upon his withdrawing as amember of the Union, Respondent engaged in un-fair labor practices violative of Section 8(a)(1),(3), and (5) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publica-tion. ]